Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS POR ALLOWANCE 
The following is an Examiner's Statement of Reasons for Allowance: The prior arts of record teach a method for monitoring a networked computing environment and for identifying root causes of performance and availability issues. Response to detecting the service related issues affecting the service, a root cause identification tool may aggregate data from a plurality of information technology management software tools monitoring the networked computing environment, identify causal relationships between a plurality of failures associated with the service related issue based on the aggregated data, determine a chain of failures of the plurality of failures based on the causal relationships, identify a root cause of the service related issue based on the chain of failures and transmit and alarm corresponding with the root cause. Gates et al., (U.S. Patent number 9497071) is one such example of prior art. The prior art of record, however, fails to teach, singly or in combination a method, an apparatus, and a computer-readable storage medium for identifying a root cause of an anomaly in operation of one or more machines comprises building a set of directed acyclic graphs (DAGs) based on a set of inputs and the set of sensor states, searching for the optimized DAG from the set of DAGs by using a Bayesian network discovery technique, and determining a probability of an anomaly state of a target sensor based on a state of a direct neighbor sensor and determine a root cause of the anomaly by back tracking the anomaly state in the DAG. The subject matter sought to be .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue Fee and, to avoid processing delays, should preferably accompany the issue Fee, such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on 
/NADEEM IQBAL/ 
Primary Examiner, Art Unit 2114